Per Curiam.
Action for damages for the failure of defendants promptly to ship and deliver at place of destination certain linseed meal consigned by plaintiff over defendants’ road to New Orleans, from whence it was to be forwarded by boat to Holland. By reason of the negligence of defendants the meal failed to arrivo at New Orleans in time for the contemplated reshipment to Holland, and plaintiff alleges a loss or damage in the fall of the market price of the meal. Plaintiff had a verdict and defendant Illinois Central Railroad Company, appealed from an order denying its alternative motion for judgment or a new trial.
The points made on this appeal are: (1) That the complaint contains no *533sufficient allegation of damages, and (2) that no damages were shown by the evidence. Our examination of the record leads to an affirmance.
The contentions of appellant do not require discussion or an extended opinion. The complaint, fairly construed, was sufficient, and the evidence shows a depreciation in the market price of linseed meal as claimed by plaintiff. The questions presented were for the jury, and we discover no reason for disapproving the action of the trial court in upholding their verdict. There were no errors justifying a new trial.
Order affirmed.